Title: To Thomas Jefferson from John Adams, 16 May 1786
From: Adams, John
To: Jefferson, Thomas



My dear Friend
Grosvenor Square May 16. 1786

Mr. Smith, a Son of the Lady you Saw here, who is a Sister of our old Acquaintances the Rutledges, will deliver you this Letter. He goes to reside Sometime in France. Mr. Jay, in a Letter of the 7. of April, writes me “We are well, ’tho not officially informed, that all the States have granted the Impost to Congress, except New York, in whose Legislature there is a Strong Party, against it.” And this is all his Letter contains.
New York, I think must Soon come in. If not, all the Blame of Consequences must rest upon her, and She will find the Burthen of it, heavier than the Impost.
I need not ask your Civilities to our young Countryman, who takes this from my dear Sir your Friend & Sert.,

John Adams

